OPINION AND ORDER
The motion of the Commonwealth of Kentucky for a review of the decision of the Court of Appeals is granted.
The decision of the Court of Appeals rendered November 17, 1978, is now vacated, and this proceeding is remanded to the Court of Appeals for reconsideration in light of Kentucky v. Whorton, 441 U.S. 786, 99 S.Ct. 2088, 60 L.Ed.2d 640 (1979), and this court’s opinion in Whorton v. Commonwealth, Ky., 585 S.W.2d 388, rendered August 21, 1979.
All concur.
Entered October 2, 1979.
/s/John S. Palmore Chief Justice